Citation Nr: 1731317	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 1977 to March 1980 and from June 1981 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board, most recently in September 2016, at which time it was remanded for further development.  This case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).  

The issues of entitlement to service connection for eye and low back disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has not been diagnosed with a headache disability during the pendency of the claim or proximately thereto. 


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the record does not contain service treatment records (STRs) between 1981 and 1984.  While the RO did not make a formal finding of unavailability, the Board finds that the Veteran was notified of the status of the records in February 2017 and given a chance to respond.  The Board further finds that the Veteran was informed in January 2016 of alternative sources of evidence that could be submitted in place of the missing STRs.  The Board notes that in May 2017, the Veteran submitted a signed request for expedited processing waiving his right to have additional evidence submitted for further consideration.  As such, the Board concludes that reasonable efforts were made to obtain the missing STRs and VA's duty to notify has been satisfied.  Therefore, there is no bar to proceeding with a final decision in this case.  

Entitlement to Service Connection for Headaches

The Veteran asserts that he has headaches related to his active service.  A review of the Veteran's available service treatment records (STRs) shows the Veteran presented with complaints of headaches on the left side of his head in November 1977 and throbbing headaches in February 1980.  In March 1980, the Veteran was afforded a separation examination.  There is no indication from that report that the Veteran reported headaches at that time and he was not diagnosed with a headache disability upon separation from active service in 1980.  

A review of the post-service medical records shows that the Veteran was seen in January 2007 for complaints of headaches that had been present for 1 week.  However, subsequent examinations in June 2009 and July 2010 noted no complaints of headaches.  Moreover, there is no headache disorder noted on the Veteran's current problem list with the VA Medical Center. Additionally, there is no indication from the treatment notes of record that the Veteran has reported difficulty with headaches since his active service.  

At a July 2014 VA examination, the Veteran reported that he woke up with a headache in 1981.  He later said that he was hit in the head with something in 1981, but that upon being seen in medical, he was told that his headaches were a result of his needing glasses.  The Veteran reported that he currently experienced headaches 3 to 4 times per week, which last approximately 2 to 3 hours.  The Veteran said that his headaches got worse when he needed new glasses.   The examiner noted that the Veteran experienced headache pain, including pulsating or throbbing head pain, pain on both sides of the head, and pain to the bilateral temple and posterior head.  However, the examiner found that the Veteran did not have a diagnosed headache disability.   

In February 2015, the Veteran's claims file was returned to the July 2014 VA examiner for an addendum opinion.  At that time, the examiner noted that the Veteran was not found to have headaches symptoms until 2007, many years following his separation from active service, and a recent computed tomography (CT) scan was negative.  The examiner confirmed the finding that the Veteran did not have a current diagnosable headache disability.

The Board finds that the July 2014 VA examination and opinion report and the February 2015 opinion report are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the Board finds that the VA opinion is the most probative evidence of record.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of a headache disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a diagnosed headache disability, neither direct, presumptive, nor secondary service connection is applicable in this case.  

Accordingly, the preponderance of the evidence is against the claim and service connection for headaches is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for headaches is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

A review of the record shows that the Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran's eye disability was not caused by or a result of blunt trauma to the head in 1981.  The examiner noted that the Veteran wore strong glasses upon entering the military and that full-time glasses should lessen and resolve the Veteran's eye disability.  The examiner opined that restricted visual field results were most likely secondary to very poor uncorrected acuity during the test.  

The Board finds that the July 2014 VA medical opinion is incomplete.  In this regard, the Board notes that the evidence of record suggests that the Veteran complained of blurred vision during service and received treatment for his eye disability after separation from service.  The examiner's conclusion that the Veteran's eye disability was not caused by or a result of blunt trauma to the head in 1981 is not sufficient to meet the burden of proof required in this case.  Further, the fact that full time glasses could lessen and resolve the Veteran's eye disability is not dispositive evidence and cannot be used to conclude that the Veteran did not have an eye disability during service.  As the opinion is incomplete, it is inadequate to serve as the basis of a denial of entitlement to service connection.   

Therefore, the Veteran should be afforded a new VA eye examination to determine the nature and etiology of any currently present eye disabilities.  

The Veteran reported that he first experienced back pain following a motor vehicle accident (MVA) in 1983, while in active service.  He has reported that his back pain has continued to get worse since that time.  The Board notes that there is no indication from the treatment notes of record that the Veteran injured his back during active service.  However, as discussed above, there is an indication from the record that not all STRs are available for review.  

In cases where STRs have been destroyed, the Veteran is generally competent to report things that happened in service, to include MVAs and subsequent treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Board acknowledges that the Veteran's STRs may not have actually been destroyed, they are in fact, unavailable for review.  Therefore, the Veteran is competent to report that he sustained a MVA during service.

In July 2014, the Veteran was afforded a VA spine examination.  At that time, the examiner diagnosed lumbago and lumbosacral strain.  X-rays revealed moderate lumbar disc desiccation.  The examiner provided a negative nexus opinion, but based that opinion, and subsequent addendum opinions, mainly on the lack of treatment for a back disability during active service.  As the examiner did not adequately address the Veteran's report of injuring his back in a MVA during active service, the opinion is incomplete and as such, not adequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his low back disability.





Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.   

2.  Then, schedule the Veteran for a VA eye examination by an examiner with appropriate expertise to determine the nature and etiology of any eye disabilities currently present.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present eye disabilities are etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for a VA spine examination by an examiner with appropriate expertise to determine the nature and etiology of any low back disabilities currently present.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present low back disabilities are etiologically related to the Veteran's active service, to specifically include his reported 1983 MVA.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).  



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


